IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARTIN E. FOUNTAIN, §
§ No. 3 15 , 201 5
Defendant-Be1ow, §
Appe1lant, § Court Below - Superior Court
§ of the State of De1aWare
V. §
§ Cr. ID No. 0209005515
STATE OF DELAWARE, §
§
Plaintiff-Below, §
Appellee. §

Submitted: May 4, 2016
Decided: May 16, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, and SEITZ, Justices;
and SLIGHTS," Vice Chancellor, constituting the Court en Banc.

Upon appeal from the Superior Court. AFFIRMED.

William M. Lafferty, Esquire (Argued), Susan Wood Waesco, Esquire, Richard Li,
Esquire, Glenn R. McGillivray, Esquire, Morris, Nichols, Arsht & Tunnell LLP,
Wilrnington, Delaware, Amicus Curz'ae for Defendant-Below, Appe11ant.

John R. Willia.rns, Esquire, Department of Justioe, Dover, Delaware, Attorney for
Plaintiff-Below, Appellee.

HOLLAN]), Justice:

* Sitting by designation pursuant to art. IV, § 12 of the Delaware Constitution and Supreme Court
Rules 2 and 4(a) to complete the quorum.

This appeal involves the interpretation and application of Delaware’s
Amended Sentencing Act, codified at ll Del. C. § 3901(d), to determine if the
Amended Sentencing Act is retroactive. The defendant-appellant, Martin E.
Fountain ("Fountain"), appeals from the Superior Court’s judgment denying his
motion for resentencing on grounds that the Amended Sentencing Act does not apply
retroactively.

On appeal, Fountain-with the assistance of amicus curiae-argues that the
Amended Sentencing Act vests a judge with the discretion to modify a consecutive
sentence entered before the Act was effective on July 9, 2014 and to reimpose
concurrent terms of imprisonment. Fountain contends that such an interpretation of
the Act is consistent with Delaware’s criminal justice reform efforts and Delaware’s
practice of retroactively applying remedial or procedural statutory amendments. The
State opposes Fountain’s interpretation of the Amended Sentencing Act and argues
that the provision for judicial discretion to impose a concurrent sentence, provided
for in the Amended Sentencing Act, operates prospectively only, because there is no
express statement in the amendment to § 390l(d) that provides for its retroactive
application.

We have concluded that the Amended Sentencing Act operates prospectively.

Therefore, the judgment of the Superior Court must be affirmed

 

Relatedly, because retroactive application of this important sentencing change
could be reasonably expected to result in many applications for resentencing, with a
corresponding obligation to give notice to those who were affected by the crimes
that gave rise to the original sentenceszl_and therefore have a large effect on
segments of the public, law enforcement and defense resources, and the judiciary
itself-it would be natural to expect the legislation to provide for retroactivity
explicitly and to include special procedures to address its retrospective application.
Silence about these important points, not only in the legislation and synopsis itself,
but in the floor debate, cuts strongly against the retroactive application of the
amendment.

ln sum, if the General Assembly intended to permit retroactive judicial
consideration of concurrent sentences that were imposed prior to July 9, 2014, that

would have been stated in the Amended Sentencing Act.

v. Lewis, 797 A.2d ll98, 1202 (De1. 2002) (aftirrning the Superior Court’s fmding of extraordinary
circumstances where the defendant petitioned for a reduction of his sentence to avoid deportation,
which would have caused a hardship to his family); State v. DeRoche, 2003 WL 22293654, at *3-
5 (Del. Super. Aug. 29, 2003) (f1nding extraordinary circtunstances where the defendant was not
receiving adequate medical care at the correctional facility for his heart problems and high blood

pressure).
21 ll Del. C. § 9411(a)(ll) ("After a prosecution is commenced by the Attorney General in the

Superior Court, the Attorney General shall promptly inform a victim of . . . [n]otice of sentence
reduction or mortification order.").

ll

C0nclusi0n

We hold that the Amended Sentencing Act applies only prospectively. The

judgment of the Superior Court is afflrrned.

Background

Fountain was arrested on September 9, 2002, and charged with multiple drug-
related offenses and the unauthorized use of food stamps. On March 19, 2003,
Fountain was convicted, following a two-day jury trial, of two counts of Possession
with lntent to Deliver Cocaine; two counts of Possession with lntent to Deliver
Cocaine Within l,000 Feet of a School; two counts of Delivery of Cocaine Within
300 Feet of a Parl2004 WL 1965196 (Del. Aug. l8, 2004).
3

imposed in 2003. Fountain filed a Motion for Review of Sentence and Judgment
Pursuant to the Amended Sentencing Act. The Superior Court denied the motion.
Then, Fountain filed a Motion to Arrest Judgment (the "Motion"), in which he
requested that the Two Cocaine Sentences run concurrently rather than consecutively
pursuant to the Amended Sentencing Act. The Superior Court declined to apply the
Amended Sentencing Act retroactively and denied Fountain’s Motion.

Fountain filed a pro se Notice of Appeal. The State moved to affirrn. This
Court denied the State’s motion to affirm, finding that it was not "manifest on the
face of the opening brief that [Fountain’s] appeal is without merit." The Court
appointed William M. Lafferty as amicus curiae "to assist the Court in resolving the
question of law raised in [Fountain’s] appeal, which has resulted in conflicting
outcomes in the Superior Court." Mr. Lafferty was assisted by Susan Wood Waesco,
Shaun M. Kelly, Richard Li, and Glenn R. McGillivray. The pro bono service by
all of these attorneys, as amicus curiae, is sincerely appreciated by the Court and is
in accordance with the highest traditions of the Delaware Bar.

Parties’ Contentions on Appeal
Fountain argues that there are two primary reasons why the Amended

Sentencing Act vests a judge with discretion to modify a sentence entered before

July 9, 2014 to reimpose concurrent terms of imprisonment.3 First, Fountain asserts
that Delaware common law recognizes the retroactive application of the Amended
Sentencing Act, because the Act is remedial and procedura1. Second, Fountain
submits that retroactive application of the Amended Sentencing Act is consistent
with both the intent of the General Assembly in enacting the Amended Sentencing
Act as well as the general approach to sentencing reform that has been embraced in
Delaware. In response to Fountain’s arguments, the State submits that Delaware
follows a bright-line rule that, unless a legislative change to a statute contains an
express statement that the amendment is intended to have retroactive application, the
statutory amendment operates only prospectively.
Stamlard of Review

This appeal involves questions of law and the Superior Court’s construction

of the Amended Sentencing Act. This Court reviews questions of law and the

Superior Court’s statutory construction de novo."

T he Amended Sentencing Act
Section 3901 of Title l l of the Delaware Code provides for the fixing of terrns
of imprisonment. ln 1976, the Delaware legislature eliminated concurrent

sentencing entirely with the enactment of ll Del. C. § 3901(d) which read: "When

3 As a result of the parties’ positions at oral argument, we have concluded it is unnecessary to
address the Delaware Savings Statute. 11 Del. C. § 21 1.

4 sane v. Barnes, 116 A.sd 883, 888(1)@1.2015).
5

a person is convicted of two or more offenses arising from the same criminal
conduct, and is sentenced to confinement for two or more separate offenses, such
sentences shall be consecutive sentences and not concurrent sentences."5

In 1977, the legislature amended § 390l(d) to read: "No sentence of
confmement of any criminal defendant by any court of this State shall be made to

run concurrently with any other sentence of confmement imposed on such criminal

defendant."6 This 1977 version of § 390l(d) was applicable in September 2003

when Fountain was sentenced in this instant matter.
Over 10 years after Fountain’s sentencing, on July 9, 2014, the General
Assembly amended § 390l(d) to its current version, which provides:

The court shall direct whether the sentence of confmement
of any criminal defendant by any court of this State shall
be made to run concurrently or consecutively with any
other sentence of confinement imposed on such criminal
defendant. Notwithstanding the foregoing, no sentence of
confmement of any criminal defendant by any court of this
State shall be made to run concurrently with any other
sentence of confinement imposed on such criminal
defendant for any conviction of [certain enumerated]
crimes . . . or for any sentence for possession of a firearm
by a person prohibited where the criminal defendant was
previously convicted of a Title ll violent felony.7

5 60 Dei. Laws ¢h. 308 (1976).
6 61 Dei. Laws ¢h. 158 (1977).
7 79 Del. Laws ¢11.297 (2014)(¢0<11£1@<1 ar 11 Dez. c. § 3901(<1)).

6

The current version of § 3901(d) is the result of House Bill No. 312, which
contained the 2014 amendment to the Act.g The synopsis of House Bill No. 312
states: "This bill restores judicial discretion to permit the imposition of either
concurrent or consecutive sentences, bringing Delaware in line with the other 49
states and the federal government."9

House Bill No. 312 is titled "An Act to Amend Tit1e 11 of the Delaware Code
Relating to Sentencing" and § 3901(d) was amended using the "strike through" and
"underline" methods provided for in 1 Del. C. § 109(d)(1). The changes
incorporated in § 3901(d) did not change the overall subject matter of the provision
and the General Assembly never used the words "repeal" in the revision process.
Therefore, the revisions to § 3901(d) qualify as amendments.

General Rule is Prospective Application

The question is whether the amended version of § 3901(d) is retrospective or
prospective in its application. To determine the proper application of the Amended
Sentencing Act, the Court must look to the statutory language to ascertain legislative
intent through a textual analysis of the statutory language.l° lt is a general rule that

statutory amendments operate prospectively unless the legislature expressly states,

8 Del. H.B. 312, 147th Gen. Assem. (2014).
9 Del. H.B. 312 syn., 147th Gen. Assem. (2014) (emphasis added).
1° Wzllzams v. smre, 756 A.zd 349, 351 (Dei. 2000).

7

to the contrary, that the amendments shall be retrospective.“ In the 1936 decision
in Keller v. Wilson & Co.,lz the Delaware Supreme Court explained:

From the time of our first reports the principle has been
declared that the Court will not infer an intention to make
an act retrospective. ln Smz`th v. Clemson, it was said that
to give an act a retrospective operation would be contrary
to well settled principles of law applicable to the
construction of statutes unless it be plainly and
unmistakably so provided by the statute. In Dz`amond
State Iron Co., v. Husbands, it was said that retrospective
legislation as a rule is deemed dangerous and generally
reprehensible. The principle was clearly recognized by the
former Court of Errors and Appeals in C00k v. Gray.“

Common Law Excepti0n to Prospective Application

Despite the general rule of prospective application of statutory amendments,
absent an express statement to the contrary, this Court in Hubbard v. Hibbard Brown
& Co.,l" recognized an exception for remedial statutory amendments that are
procedural: "‘A statutory amendment is remedial, and may apply retroactively, when
[the amendment] relates to practice, procedure or remedies and does not affect
substantive or vested rights."’15 Fountain argues that this Court should invoke the

Delaware common law exception to the general rule and apply the Amended

Sentencing Act retroactively.

11 Hubbard v. Hz`bbard Brown & Co., 633 A.Zd 345, 354 (Del. l993).

12 190 A. 115 (1)@1. 1936).

13 Id. at 125 (intemal citations omitted) (referring to cases from the 1800s).
14 633 A.zd 345 (Dei. 1993).

15 Id. at 354 (quoting 2 NoRMAN J. SINGER, SUTHERLAND STATUES AND STATUToRY
CONSTRUCTIoN § 41:9 (Sth ed. 1993)).

8

Retroactivity is discussed in Chapter 41 of the Sutherland Statutes and
Statutory Construction treatise. In discussing the interpretation of a statutory
amendment, the treatise explains:

Retrospective operation is not favored by courts, and a law
is not construed as retroactive unless the act clearly, by
express language or necessary implication, indicates that
the legislature intended a retroactive application.“

With respect to whether statutory amendments are substantive or remedial or
procedural, the treatise states: "A law is substantive if it creates rights, duties and
obligations, while a remedial or procedural law simply prescribes the methods of
enforcement of those rights."" ln other words, "a statutory amendment is remedial,
and may apply retroactively, when it relates to practice, procedure or remedies and
it does not affect substantive or vested rights."lg

Amended Act Operates Prospectively

In this case, we need not rely upon the general rule of prospectivity, or
determine whether the exception to that rule for remedial legislation applies. The
reason is simple: Regardless of whether an interpretative maxim of any kind applies,

the Superior Court was correct to fmd that the Amended Sentencing Act is best read

as intending to operate prospectively. In fact, consecutive sentencing remains

mandatory in Delaware for certain serious crimes under the Amended Sentencing
Act.” In the future, judges only have discretion to impose concurrent sentences for
those crimes that are not included in the continuing statutory mandate of consecutive
sentences for certain serious crimes.

Perhaps even more important, the General Assembly would have spoken
specifically if it intended the Amended Sentencing Act to operate retroactively
because for it to do so sensibly, other changes to give retroactivity meaning were
needed. The futility of an argument in favor of retroactivity became apparent during
oral argument. There is no way for an offender to seek to use the amendment
retrospectively except by way of a motion under Superior Court Criminal Rule
35(b), which explicitly provides that the Superior Court "may reduce a sentence of
imprisonment on a motion made within 90 days after the sentence is imposed." As
a result, retroactive application of the Amended Sentencing Act would have a hollow
meaning for offenders, as the General Assembly would have provided no vehicle by
which an offender who had been sentenced before its effective date could employ it

to get relief.z°

19 79 Del. Laws ¢h. 297 (2014) (emphasis added); Del. H.B. 312, Am. 2, 147rh Gen. Assem. (2014)
("This amendment to House Bill No. 312 would not allow concurrent sentencing for certain serious
crimes, such as murder, first degree assault, carjacking, robbery, burglary, home invasion, and
rape. lt would also exempt persons convicted of Possession of a Firearm by a Person Prohibited
where the criminal defendant was previously convicted of a Title ll violent felony.").

20 Although it is of course true that Rule 35 (b) allows for a late filing in "extraordinary
circumstances," that exception has typically been invoked only when an offender faces some
genuinely compelling change in circumstances that makes a resentencing urgent. See, e.g., State

10